Citation Nr: 1430538	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-08 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a hysterectomy/surgical menopause.

2.  Entitlement to service connection for residuals of a hysterectomy/surgical menopause. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

A.M.Clark, Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to March 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned in August 2013.  A copy of the transcript is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of whether new and material evidence has been received to reopen a claim for service connection for osteoporosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for residuals of a hysterectomy/ surgical menopause is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision issued in June 1996, the RO denied service connection for residuals of a hysterectomy/surgical menopause essentially on the finding that the medical evidence did not demonstrate treatment in service for a hysterectomy/ surgical menopause; the Veteran did not perfect an appeal with the June 1996 decision.  

2.  The evidence received since the June 1996 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a hysterectomy/surgical menopause. 


CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied service connection for residuals of a hysterectomy/surgical menopause is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the June 1996 denial of service connection for residuals of a hysterectomy/surgical menopause, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for residuals of a hysterectomy/surgical menopause.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.


II. New and Material Evidence

Service connection for residuals of a hysterectomy/surgical menopause was denied in a June 1996 rating decision on the basis that the evidence of record had not established that the Veteran underwent a hysterectomy/surgical menopause in service.  Although the Veteran initiated an appeal with this decision, it was not perfected; the Veteran failed to file a substantive appeal.  Additionally, no evidence was received within one year of the RO decision and no new relevant service records related to an in-service hysterectomy have been submitted.  Therefore, the prior decision is final.  38 C.F.R. § 3.156(b) and 3.156(c) (2013).  

The evidence received since the June 1996 rating decision includes lay statements and testimony from the Veteran and her husband.  Significantly, the Veteran testified that she underwent a hysterectomy in 1975, while she was in service; the Veteran's husband provided testimony corroborating this event.  For purposes of determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statements regarding the alleged in-service operation are both new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  


ORDER

New and material evidence having been received, the claim for service connection for residuals of a hysterectomy/ surgical menopause is reopened; the appeal is granted to this extent only.


REMAND

The Veteran claims that she underwent a hysterectomy in service.  After a thorough review of the claims file, the Board finds that a remand is necessary before a decision may be made on the claim.

The Veteran was provided a VA examination in November 2008 to address her claim.  The VA examiner indicated that there was no medical evidence to support the Veteran's reported hysterectomy during military service because there were no operative reports available, no clinic visits reporting chronic pelvic pain, and no discharge summary.  The VA examiner stated that the date of the reported total abdominal hysterectomy and bilateral oophorectomy is unclear.  

The Board notes that some of the Veteran's service treatment records have been deemed missing.  Various available in-service treatment records reflect the Veteran's allegations of undergoing a hysterectomy in 1975.  An in-service July 1993 service treatment record reflects a history of a hysterectomy in 1975.  A gynecological examination at that time reflected that the Veteran's uterus and cervix were surgically absent.  It was noted that the Veteran was taking Premarin. 

The Board finds that a remand is necessary so that an addendum medical opinion may be obtained that takes into account the various in-service treatment records which note a prior history of a 1975 hysterectomy, as well as the Veteran and her husband's hearing testimony.  The Board parenthetically notes that a September 1973 enlistment examination reflects a normal pelvic examination; a preservice hysterectomy was not noted.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the examiner who conducted the November 2008 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, and consideration of the Veteran and her husband's sworn testimony, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran had a hysterectomy. 

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran underwent a hysterectomy in service.

If the examiner determines that it is less likely than not that the Veteran underwent a hysterectomy in service, the VA examiner should provide a likely date range that the Veteran's hysterectomy occurred. 

Any opinion offered must be accompanied by supporting rationale.

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Then, if warranted, the case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


